Name: Council Implementing Regulation (EU) 2015/109 of 26 January 2015 implementing Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 27.1.2015 EN Official Journal of the European Union L 20/4 COUNCIL IMPLEMENTING REGULATION (EU) 2015/109 of 26 January 2015 implementing Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire (1), and in particular Article 11a(1) thereof, Whereas: (1) On 12 April 2005, the Council adopted Regulation (EC) No 560/2005. (2) On 20 November 2014, the Sanctions Committee established pursuant to United Nations Security Council Resolution 1572 (2004) concerning CÃ ´te d'Ivoire deleted one person from the list of persons subject to the measures set out in paragraphs 9 to 12 of that Resolution. (3) The list of persons subject to restrictive measures set out in Annex I to Regulation (EC) No 560/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 560/2005 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2015. For the Council The President J. DÃ ªKLAVS (1) OJ L 95, 14.4.2005, p. 1. ANNEX The entry in Annex I to Regulation (EC) No 560/2005 for the following person is deleted: Alcide DJÃ DJÃ 